Citation Nr: 1702039	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-08 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent disabling after June 29, 2004 and in excess of 20 percent after January 25, 2015 for service-connected lumbar stenosis at L3-L4.

2. Entitlement to an increased initial disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity, secondary to service-connected lumbar stenosis at L3-L4.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to an effective date prior to June 29, 2004 for the grant of service-connection for lumbar stenosis at L3-L4.

5. Entitlement to an effective date prior to June 29, 2004 for the grant of service-connection for radiculopathy of the right lower extremity, secondary to service-connected lumbar stenosis at L3-L4.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1953 to October 1955.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and the Appeals Management Center.

The Veteran testified in support of these claims during a hearing held at the VA Central Office before the undersigned Veterans Law Judge in November 2016.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009). The issue of entitlement to TDIU was raised by testimony at the hearing before the undersigned; therefore, the issue is added to the issues on appeal.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With respect to the issues of entitlement to an increased disability rating in excess of 10 percent disabling after June 29, 2004 and in excess of 20 percent after January 25, 2015 for service-connected lumbar stenosis at L3-L4 and entitlement to an increased initial disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity, secondary to service-connected lumbar stenosis at L3-L4, the Veteran testified at his November 2016 hearing that his service-connected disabilities have worsened since his last VA medical examination and that his earlier VA medical examinations did not properly reflect his current disabilities because he had taken his pain medication prior to his examinations and the latest testing methods were not used in his VA medical examinations. A new VA medical examination will assist in the resolution of these issues.

During his November 2016 VA hearing, the Veteran testified that he was unable to work due to his service-connected disabilities. He has not been afforded a VA medical examination based upon his claim for TDIU. 

With respect to the issues of entitlement to an effective date prior to June 29, 2004 for the grant of service-connection for lumbar stenosis at L3-L4 and entitlement to an effective date prior to June 29, 2004 for the grant of service-connection for radiculopathy of the right lower extremity, secondary to service-connected lumbar stenosis at L3-L4, the Veteran submitted a timely Notice of Disagreement (NOD) in January 2012 to the September 2011 rating decision that established June 29, 2004 as the effective date for service connection. However, the AOJ has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate all of the Veteran's current VA treatment records with his claims file. 

2. Provide the Veteran with a VCAA notice letter regarding TDIU.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar stenosis and radiculopathy of the right lower extremity. The Veteran's claims file, to include a copy of this remand, should be made available to and reviewed by the examiner. The examination report should reflect that such a review was accomplished. The purpose of the examination is to determine the current severity of the Veteran's lumbar stenosis and radiculopathy of the right lower extremity and its impact on his occupational and social functioning.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must also opine regarding the impact of these service-connected disabilities upon the Veteran's ability to maintain substantially gainful employment.  In this regard, the examiner should provide some discussion of the types of jobs that the Veteran could maintain (if any) and those that he could not. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history but not his age. All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

6. Issue the appellant an SOC on the issues of entitlement to an effective date prior to June 29, 2004 for the grant of service-connection for lumbar stenosis at L3-L4 and entitlement to an effective date prior to June 29, 2004 for the grant of service-connection for radiculopathy of the right lower extremity, secondary to service-connected lumbar stenosis at L3-L4. The Veteran t should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the appellant submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

